s   ED
                                                                                              yy



                                                                                                   01VISION 11
                                                                                           2013 DEC 20 AM 8: 37
      IN THE COURT OF APPEALS OF THE STATE OF WASHI




STATE OF WASHINGTON,
                                                  DIVISION II

                                                                        No. 43766 -0 -II
                                                                                              VE
                                                                                           aY '
                                                                                            `




                                         Appellant,      I         UNPUBLISHED OPINION


         V.




am

                                              ondent.




         BJORGEN, J. —        The State appeals from the order on adjudication and disposition as to


MA, arguing that the juvenile court erred in not imposing a determinate amount of confinement
                                     I
or commitment.        We   affirm.




         Upon MA' s plea of guilty to second degree incest, the juvenile court imposed a Special

Sex Offender Disposition Alternative ( SSODA) disposition. The standard disposition range for

                                             2
her   offense   was   local   sanctions.         The court did not impose any term of confinement or

commitment, either to be served or to be suspended, leaving those portions of the form blank. It

imposed 24 months of community supervision.

         Believing the juvenile court erred in not imposing a term of confinement or commitment,

either to be served 'or to be suspended, the State brought MA' s disposition before the court for

clarification. The court declined to amend the disposition, ruling:

          So, my recollection is I ordered the SSODA; I did not order any additional time;
          and I did not order fifty -wo weeks to be suspended, and clearly, this would' ve –
                                    t                                                       a
          Manifest Injustice, I didn' t make any findings as it relates to that.
                  So, I think the Order stands as it was entered on June 26th.



1
    A commissioner of this court initially considered the State' s appeal as a motion on the merits
under RAP 18. 14 and then transferred it to a panel of judges.

2
    See RCW 13. 40. 0357, . 020.
No. 43766 -0 -II



Report of Proceedings ( July 24, 2012) at 43 -44.

         The State      argues   that MA'    s   disposition   violates   RCW 13. 40. 162( 3), which provides in


pertinent part:



         If the court determines that this special sex offender disposition alternative is
         appropriate, then the court shall impose a determinate disposition within the
         standard range       for the    and the court may suspend the execution of the
                                        offense ...

         disposition and place the offender on community supervision for at least two
         years.



It   contends   that   in "` impos[ ing] a determinate disposition within the standard range for the


offense, "'   the juvenile    court must state "`     with exactitude the number of actual years, months or


days   of   total   confinement. "'      State v. Lissen, 131 Wash. App. 292, 296, 126 P.3d 1287 ( 2006)

 quoting RCW 13. 40. 162( 3);           RCW 9. 94A.030( 17)).       Thus, it contends that by failing to state a

term of confinement or commitment, either to be served or to be suspended, MA' s disposition

violates RCW 13. 40. 162( 3).


         The standard disposition range for MA' s offense is local sanctions, which allows for 0 to

30 days     of confinement.         RCW 13. 40. 020( 17); . 162( 4).      By leaving the terms of confinement or

commitment blank, the juvenile court in effect imposed a term of 0 days of confinement, which


is   within   the   standard range.     While it might have been preferable had the juvenile court written


in the      number     0   rather    than   leaving   the   term   of   confinement   blank, the ' State does not


demonstrate that MA' s disposition violates RCW 13. 40. 162( 3) such that it needs to be remanded

for clarification.


            We affirm.




                                                               2
No. 43766 -0 -II



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




We concur:




                                               3